DETAILED ACTION

Drawings
The drawings were received on 6/25/2019.  These drawings are acceptable.

Claim Objections
Claim 11 is objected to because of the following informalities:  “and outer surface” in line 3 should be corrected as --[[and]]an outer surface--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 6,405,424 B1).
Regarding claim 1, as seen in figs 2-3, Ferguson (‘424) discloses an alignment tool (fig2, abstract) aligning a bore 5 (col.3 lines49-51; of an element 3) extending through a first structural member 3 (col.3 lines49-51) with a bore 5 (col.3 lines49-51; of an element 4) 
a first shaft portion 11 (col.3 line60; fig2) defining a first axis (col.3 line61, “a first longitudinal axis”), a first diameter (fig2) and a first surface (an external peripheral surface of the first shaft portion 11, fig2), 
a second shaft portion 12 (col.3 lines64-65) defining a second axis (col.3 line66, “a second longitudinal axis”), a second diameter (fig2) and a second surface (an external peripheral surface of the second shaft portion 12, fig2), the second shaft portion 12 being arranged adjacent to the first shaft portion 11 along a direction defined by the first axis (fig2), the second axis extending in parallel to the first axis (figs2-3; col.3 lines66-67), the second diameter being smaller than the first diameter (figs2-3, col.3 lines60, 64-65;  “a second, relatively small diameter segment 12”), and a portion of the second surface forming a continuation of a portion of the first surface (figs2-3),
a first bushing 10B (col.4 line27) arranged along the first shaft portion 11 and covering at least a portion of the first surface (col.4 lines24-25), and 
a second bushing 10C (col.4 lines28-29) carried by and arranged along the second shaft portion 12 (fig4) and covering at least a portion of the second surface (fig4).
Ferguson does not explicitly disclose wherein mutual rotational movements are allowed between the first shaft portion 11 and the first bushing 10B and between the second shaft portion 12 and the second bushing 10C. However, as seen in fig 4, the first and second bushings 10B,10C are sleeves covering around the first and second shafts 11,12 respectively (col.4 lines27-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second shaft portions and the first and second bushings (which are sleeves positioned around the first and second shaft portions, respectively) to have mutual rotational movements therebetween.
Regarding claim 2, Ferguson teaches the alignment tool according to claim 1, wherein at least one of the first bushing 10B and the second bushing 10C has a cylindrical shape (figs4-5, col.4 lines26-29). 
Regarding claim 3, Ferguson teaches the alignment tool according to claim 2, wherein the first bushing 10B has a diameter which is larger than a diameter of the second bushing 10C (fig4).
Regarding claim 4, Ferguson teaches the alignment tool according to claim 1, further comprising a tool engaging portion 16 (col.4 lines16-18) arranged to engage a tool for rotating the alignment tool about the first axis (col.4 lines16-20).
Regarding claim 5, Ferguson teaches the alignment tool according to claim 4, wherein the tool engaging portion 16 is or forms part of a head part of the alignment tool (figs2-4).
Regarding claim 6, Ferguson teaches the alignment tool according to claim 1, wherein the second shaft portion 12 has a tapered shape (figs2-3) along a direction defined by the second axis and in a region arranged opposite to the portion of the second surface which forms an extension of the portion of the first surface (figs2-3).
Regarding claim 7, Ferguson teaches the alignment tool according to claim 1, wherein at least one of the first bushing 10B and the second bushing 10C comprises an outer surface facing a respective at least one of the first structural member 3 and the second structural member 4 (fig5), the outer surface being composed of a copper-lead ally, a plastic, a babbitt alloy or a bronze alloy (col.4 lines27-29, “bronze sleeve”) and configured to operate as a journal bearing (against inner peripheral surfaces of the first and second structural members 3,4, fig5).
Regarding claim 10, Ferguson teaches the alignment tool according to claim 1, wherein at least one of the first bushing 10B and the second bushing 10C comprises an inner surface facing a respective at least one of the first shaft portion 11 and the second shaft portion 12, the inner surface being composed of a copper-lead ally, a plastic, a babbitt alloy or a bronze alloy (col.4 lines27-29, “bronze sleeve”) and configured to operate as a journal bearing (when the 
Regarding claim 12, Ferguson teaches the alignment tool according to claim 1, wherein the second bushing 10C includes an opening (a through hole where the second shaft portion 12 passes through; fig4) having a diameter that corresponds to the second diameter of the second shaft portion 12 (fig4).
Regarding claim 13, Ferguson teaches the alignment tool according to claim 1, wherein the second bushing 10C is sized such that a gap is formed between an outer surface of the second bushing 10C and a peripheral wall of the bore extending through the second structural member 4 for at least a portion of the peripheral wall (fig5, col.4 lines1-2). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (US 6,405,424 A1) in view of Scheibel et al (US 2016/0091294 A1).
Regarding claim 11, Ferguson teaches the alignment tool according to claim 1, wherein at least one of the first shaft portion 11 and the second shaft portion 12 comprises an outer surface (the first surface and the second surface define the outer surface) facing a respective at least one of the first bushing 10B and the second bushing 10C (fig4). However, Ferguson does not further teach that the outer surface is composed of a copper-lead alloy, a plastic, a babbitt alloy, or a bronze alloy configured to operate as a journal bearing. It is noted that Ferguson teaches that the first and second shaft portions 11,12 are composed of steel (col.4 line26). Scheibel et al (‘294) teaches that both metal and plastic are suitable materials for shaft portions of an alignment tool (para[0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferguson to use plastic for first and second shaft portions, as taught by Scheibel et al, for the purpose of using one of suitable materials that is known in the art for shaft portions of an alignment tool.

Response to Arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723